Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Supplemental Amendments and Arguments filed 01/31/2022, wherein in the Amendment claims 1, 8, 9-10, 17, 22, 23, and 28 are amended, claims 7, 21, 31-58 stand canceled, wherein claims 1-6, 9-20, 22-30 are pending, claims 8 and 22 are newly amended to be recited in independent form, wherein, after amendment, claims 1, 8, 17 and 22 are recited in independent form. 
Regarding claims 1, 8, 17, and 22. Applicant's independent claim 1 has been amended to include the allowable subject matter recited in original claim 7, and is therefore in condition for allowance. Claims 2-6 and 9-16 depend, directly or indirectly, from claim 1, and are therefore patentable over the cited references for at least the same reasons as claim 1. Applicant's independent claim 17 has been amended to include the allowable subject matter recited in original claim 21, and is therefore in condition for allowance. Claims 18-20 and 23-30 depend, directly or indirectly, from independent claim 17, and are therefore patentable over the cited references for at least the same reasons as independent claim 17. With respect to new Independent Claim 8, has been amended to include the limitations of claim 1 (all the limitations of the parent claim, including intervening claims) such that the claim is now recited in independent form. Claim 8 was previously objected to as including allowable subject matter. Therefore, Applicant's claim 8, as amended, recites allowable subject matter, and has been re-written in independent form to include all of the limitations of base 
With respect to claims 1, 8, 17, and 22, each claim respectively, when considered as a whole with all the limitations of each claim, distinguish over the prior art of record. The closest art of record includes United States Patent Application Publication US-20170273100 to Huang et al (hereinafter d1) in view of United States Patent Application Publication US-20180146426 to Park (hereinafter d2). D1 and d2 disclose an AP that schedules UL duration (i.e. selecting a packet duration for uplink (UL) transmissions) (see d1 para. 0004), adjusting packet duration based on measured characteristics including at least queued data (see d1 para. 0004-0005, 0012); transmitting a trigger frame for duration adjustment (see d2 para. 0132, Fig. 8, para. 0007, Fig. 6 para. 0114, para. 0210-0211); and reception of a UL packet with duration from STA (see d2 Fig. 11 para. 0202-0209). With respect to claim 1, d1 nor d2 fairly disclose or make obvious the limitation “selectively adjusting the packet duration for subsequent UL transmissions from the STA based on one or more of an amount of data carried in the UL packet, an amount of padding inserted into the UL packet by the STA, or an amount of UL data queued in the STA, wherein selectively adjusting the packet duration includes decreasing the packet duration when the amount of padding inserted into the UL packet by the STA is greater than a value while at least some UL data is queued in the STA” when the limitation is considered together, as a whole,  with all the limitation of claim 1. With respect to claim in combination with ALL the other limitations of claims 1, 8, 17, 22 serve to distinguish the present invention over United States Patent Application Publication US-20170273100 to Huang et al (hereinafter d1) in view of United States Patent Application Publication US-20180146426 to Park (hereinafter d2) (which represents the closest prior art made of record by the Examiner), and any other art made of record, alone, or in any reasonable combination. 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 8, 17, 22 nor can the limitations be fairly disclosed using any obvious and reasonable combination thereof to adequately arrive at the invention, accordingly, claims 1, 8, 17, 22 and the remaining pending dependent (which add further limitations) claims are allowed. Therefore claims 1-6, 9-20, 22-30 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160150467 A1 to Shaw et al discloses network discovery and selection function (ANDSF) features is disclosed. An edge device can be a device located at a logical edge of a wireless network. An edge ANDSF component can rank access network resources. The rank can be based on characteristics of an access network resource, a user profile, device resource demands, or a user behavior 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643